DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the amendment received on 2/15/2022.
	Claims 1-17 have been canceled by applicant.
	Claims 18-32 are pending.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/15/2022 is in compliance with the provisions of 37 CFR 1.97.  However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on 
	 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 18 and 20-24 are rejected under 35 U.S.C. 102(b) as being anticipated by Scirica (US 7,866,525).
With regard to claim 18,  Scirica discloses a surgical system (Fig.1), comprising: an end effector (17), comprising: an end effector frame (236); a first jaw (18); and a second jaw (20) rotatable relative to said first jaw between an open position and a closed position; a firing member (74, 268, 760) movable from a 
With regard to claim 20, Scirica discloses the surgical system (Fig.1),     wherein said first lateral support (255) and said second lateral support (255) are slideably supported within said articulation joint (284).  
With regard to claim 21, Scirica discloses the surgical system (Fig.1),       wherein said end effector (17) further comprises a staple cartridge (54) comprising staples (66) removable stored therein.  
With regard to claim 22, Scirica discloses the surgical system (Fig.1),         wherein said staples (66) are deployable from said staple cartridge (54) based on said firing member (74, 268, 760) moving toward said distal position during said firing stroke.  
With regard to claim 23, Scirica discloses the surgical system (Fig.1),          comprising: an end effector (17), comprising: an end effector frame (236); a first jaw (18); and a second jaw (20) rotatable relative to said first jaw between an open position and a closed position; a firing member (74, 268, 760) movable from a proximal position toward a distal position during a firing stroke, wherein said firing member (74, 268, 760) is configured to couple said first jaw to said second jaw during said firing stroke; a flexible drive member (212, 750) configured to drive said firing member between said proximal position and said distal position; an elongate shaft (512) comprising a shaft frame (252); and 3308854458.2Preliminary Amendment Dated June 15, 2021Attorney Docket No. END7485USCNT2/140295CON2an articulation joint (284), wherein said end effector (17) is rotatable relative to said elongate shaft 
With regard to claim 24, Scirica discloses a surgical system (Fig.1),             comprising: an end effector (17), comprising: an elongate channel (48); and an anvil (20), wherein said anvil (20) and said elongate channel  (48) are configurable relative to one another between an open configuration and a closed configuration; and a firing member (74, 268, 760) movable toward a distal position during a firing .

Allowable Subject Matter
6.	Claims 19, 25-28 and 30 are over the prior art of record.
Claims 29 and 31-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
Applicant is arguing on the page 11, paragraph 2, that Sciricia '525 fails to disclose, teach, or suggest that the H-block assemblies 255, along with an articulation joint, define a radius of curvature of the drive assembly 212.  
Applicant’s argument is not persuasive because the H-block assembly including elements 255a prevents drive assembly from buckling, indicating bending together with the drive assembly during articulation. The disclosure states the following: “A pair of H-block assemblies 255 are positioned adjacent the distal end of housing portion 200 and adjacent the distal end of axial drive assembly 212 to prevent outward buckling and bulging of drive assembly 212 during articulation and firing of surgical stapling apparatus 10.” Here is an extrinsic evidence by (US 5,865,361 figs. 57 & 61) which shows identical element preventing drive assembly from buckling. The prior art of record’525 element 255a clearly as in the extrinsic evidence, perform what is stated: “a first lateral support and a second lateral support. The first lateral support and an articulation joint co-operatively define a first radius of curvature of a flexible drive member when an end effector is articulated in a first direction. The second lateral support and the articulation joint co-operatively define a second radius of curvature of the flexible 

    PNG
    media_image1.png
    939
    818
    media_image1.png
    Greyscale

In this regard, applicant’s argument does not overcome the 102 rejection.
Conclusion
8.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731      
                                                                                                                                                                             2/18/202